DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 17-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17 recite “a holding member between the cooling pipe and the urging member configured to hold the urging member on the cooling pipe”.  The claim language is ambiguous and unclear as to how it would be structurally possible for the holding member to hold the urging member on the cooling pipe when the holding member is positioned between the cooling plate and the urging member.
Claims 9 and 18 recite the limitation "the holding member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim rejection below suggests that claim 9 depends from claim 8 versus claim 1; and claim 18 depends from claim 17 versus claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(1) as being anticipated by CN 110190360 A (hereinafter CN’360 – translation attached and relied upon below).
With respect to claim 1, CN’360 teaches a vehicle battery pack (Figure 3) comprising:
a battery module (9);
a cooling pipe (3) in a flat plate shape that abuts a surface of the battery module; and
an urging member/(elastic supporting member (72)) configured to urge the cooling pipe (3) in a direction to abut the surface of the battery module (9) (as illustrated), the urging member/(elastic supporting member (72)) has plural elastically-deformable legs (72) that are aligned in a longitudinal direction of the cooling pipe (3) (as illustrated) (page 4, line 11-52).
	With respect to claim 2, CN’360 teaches wherein the surface of the battery module is a lower surface of the battery module (9) (as illustrated).
With respect to claim 3, CN’360 teaches wherein a tip of each of the legs (Figure 9, 721) has a curved surface shape (as illustrated).
With respect to claim 4, CN’360 teaches wherein each of the legs (721) has a hollow shape (as illustrated).
With respect to claim 5, CN’360 teaches wherein each of the legs (721) has a tapered shape (as illustrated).
With respect to claim 6, CN’360 teaches wherein the urging member/(elastic supporting member (72)) comprises plural pieces (as illustrated in Figure 3 and 9).
With respect to claim 10, CN’360 teaches wherein a tip of each of the legs (Figure 9, 721) has a curved surface shape (as illustrated).
With respect to claim 11, CN’360 teaches wherein each of the legs (721) has a hollow shape (as illustrated).
With respect to claim 12, CN’360 teaches wherein each of the legs (721) has a tapered shape (as illustrated).
With respect to claim 13, CN’360 teaches wherein each of the legs (721) has a hollow shape (as illustrated).
With respect to claim 14, CN’360 teaches wherein each of the legs (721) has a tapered shape (as illustrated).
With respect to claim 15, CN’360 teaches wherein the urging member/(elastic supporting member (72)) comprises plural pieces (as illustrated in Figure 3 and 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 110190360 A (hereinafter CN’360), as applied to claims 1 and 14 above, and further in view of Leow et al. (US 2016/0006086 A1).
With respect to claims 7 and 16, CN’360 discloses all claim limitations as set forth above but fails teaches wherein the battery module has plural sheets of battery cells, a number of the legs is the same as a number of the battery cells, the plural legs are arranged in alignment in an alignment direction of the plural sheets of the battery cells, and each of the legs is arranged at a position configured to apply an urging force to respective one of the battery cells.  Leow teaches a battery module (Figure 2) comprising plural sheets of battery cells (2), a number of the legs (4) is the same as a number of the battery cells (2) (as illustrated), the plural legs (4) are arranged in alignment in an alignment direction of the plural sheets of the battery cells (2), and each of the legs (4) is arranged at a position configured to apply an urging force to respective one of the battery cells (2) in order to provide improved thermal contact and exchange between the cooling pipe and the respective battery cells (para. [0004]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a battery module having plural sheets of battery cells, a number of the legs is the same as a number of the battery cells, the plural legs are arranged in alignment in an alignment direction of the plural sheets of the battery cells, and each of the legs is arranged at a position configured to apply an urging force to respective one of the battery cells, in the battery module of CN’360, as taught by Leow, in order to provide improved thermal contact and exchange between the cooling pipe and the respective battery cells.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 110190360 A (hereinafter CN’360 – translation attached and relied upon below), as applied to claims 1 and 14 above, and further in view of Schmidt (US 2020/0243928 A1). 
With respect to claims 8 and 17, CN’360 discloses all claim limitations as set forth above but fails to teach a holding member that is arranged between the cooling pipe and the urging member and is configured to hold the urging member on the cooling pipe.  Schmidt teaches a battery module (32) (Figure 2); a cooling pipe (36) in a flat plate shape that abuts a surface of the battery module (32); and a holding member/(flat support (40)) that is arranged under the cooling plate (36) in order to support the cooling plate (36) from below when the battery module (32) is mounted onto the cooling plate (36) (para. [0047]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a holding member that is arranged below the cooling pipe in the battery module of CN’360, as taught by Schmidt, in order to support the cooling plate from below when the battery module is mounted onto the cooling plate.
CN’360 in view of Schmidt would provide a holding member/support plate between the cooling pipe (3) and the urging member (72) of CN’360 and would be capable of holding the urging member (72) on the cooling pipe (3).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 110190360 A (hereinafter CN’360 – translation attached and relied upon below) in view of Schmidt (US 2020/0243928 A1), as applied to claims 8 and 17 above, and further in view of WO 2017045928 (hereinafter WO’928 – translation attached and relied upon below).
With respect to claims 9 and 18, CN’360 discloses all claim limitations as set forth above but fails to teach a heater configured to heat the battery module, wherein
the holding member is configured to hold the heater at a position capable of heating the battery module.  WO’928 teaches a battery (Figure 8a, 10) comprising a battery module (12); a cooling pipe (18) in a flat plate shape that abuts a surface of the battery module (12); and a heater/(heating wires (62)) configured to heat the battery module (12), wherein a holding member/(carrier element (22)) is configured to hold the heater (62) at a position capable of heating the battery module (12) (page 8, last paragraph) in order to provide a compact integration of heating elements in the cooling module to thereby preheat the battery module to an optimum temperature range during low ambient temperatures (page 5, lines 18-26).
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the modified battery module of CN’360 with a heater configured to heat the battery module, wherein the holding member is configured to hold the heater at a position capable of heating the battery module, as taught by WO’928, in order to provide a compact integration of heating elements in the cooling module to thereby preheat the battery module to an optimum temperature range during low ambient temperatures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							10/1/2022Primary Examiner, Art Unit 1725